POLEN, Judge.
Escras Gomez pled guilty to aggravated assault with a deadly weapon, driving without a valid license and grand theft. Gomez raises three points on appeal. We have considered all three points, but only remand for the trial court to correct the judgment so that it correctly indicates that the conviction for driving without a valid license is a civil infraction rather than a first degree misdemeanor.
Notwithstanding the state’s concession of error we affirm the requirement that Gomez pay investigative costs and $50.00 to the crimes compensation fund as conditions of probation, because there were no objections to the imposition of these costs when they were imposed. See Holmes ¶. State, 658 So.2d 1185 (Fla. 4th DCA 1995) (defendant represented by counsel may not sit idly by in open court while fees or costs are improperly assessed by the trial judge, fail to raise any objection whatsoever to imposition of those improper costs, and then argue on appeal that the trial court committed reversible error in imposing them).
FARMER and PARIENTE, JJ., concur.